                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION


 THE PAINE COLLEGE,


      Plaintiff,
           v.                                          CIVIL ACTION FILE
                                                       NO. 1:16-CV-3503-TWT
 THE SOUTHERN ASSOCIATION OF
 COLLEGES AND SCHOOLS
 COMMISSION ON COLLEGES, INC.,
      Defendant.


                                            OPINION AND ORDER


          This action arises out of Paine College’s loss of accreditation. It is before

the Court on the Defendant The Southern Association of Colleges and Schools

Commission on Colleges, Inc.’s Motion for Summary Judgment [Doc. 70] and the

Plaintiff The Paine College’s Motion for Partial Summary Judgment [Doc. 71].

For the reasons set forth below, the Defendant The Southern Association of

Colleges and Schools Commission on Colleges, Inc.’s Motion for Summary

Judgment [Doc. 70] is GRANTED, and the Plaintiff The Paine College’s Motion

for Partial Summary Judgment [Doc. 71] is DENIED.




T:\ORDERS\16\The Paine College\msjtwt.wpd
                                            I. Background

          The Plaintiff The Paine College is a private, co-educational, liberal arts

college located in Augusta, Georgia.1 Paine College is a historically black college

whose predecessor, the Paine Institute, was established in 1882.2 It is now one

of the oldest historically black colleges and universities in the country.3 The

Defendant The Southern Association of Colleges and Schools Commission on

Colleges, Inc. (the “Southern Association”) is a private, nonprofit, voluntary

accrediting organization that was founded in Atlanta, Georgia in 1895.4 The

Southern Association accredits approximately 800 higher education institutions,

including a number of historically black colleges and universities.5 Paine College

was first accredited by a predecessor of the Southern Association in 1931, and

has been continuously accredited since then.6

          The Southern Association’s membership is composed of public and non-

public degree-granting institutions of higher education. Its day-to-day




          1
                    Def.’s Statement of Material Facts ¶ 1 [Doc. 70-2].
          2
                    Pl.’s Statement of Material Facts ¶ 1 [Doc. 71-2].
          3
                    Id. ¶ 4.
          4
                    Def.’s Statement of Material Facts ¶ 2.
          5
                    Id. ¶ 3.
          6
           Id. ¶ 4. Paine’s accreditation has remained in place since
September 19, 2016 pursuant to this Court’s Consent Order. See [Doc. 5].

T:\ORDERS\16\The Paine College\msjtwt.wpd        -2-
operations are handled by a staff of approximately 40 individuals.7 Each

Southern Association member institution is allowed to designate one voting

member to the Southern Association College Delegate Assembly. The College

Delegate Assembly elects 77 members to serve on the Southern Association

Board of Trustees.8 The Board of Trustees includes 66 representatives from

member institutions, along with 11 public representatives who are not employed

by a member institution.9 These 11 public representatives come from each state

in the Southern Association’s geographic region.10 The Board of Trustees is

responsible for guiding the organization’s work and implementing the

accreditation process.11

          The Southern Association Executive Council is a subset of the Board of

Trustees.12 It consists of the Board Chair, a public member, and a representative

from each of the 11 southern states in the Southern Association’s geographic

region.13 The Executive Council has a number of responsibilities, including

reviewing and approving recommendations from the Committee on Compliance


          7
                    Def.’s Statement of Material Facts ¶ 5.
          8
                    Id. ¶ 7.
          9
                    Id. ¶ 8.
          10
                    Id.
          11
                    Id. ¶ 9.
          12
                    Id. ¶ 10.
          13
                    Id.

T:\ORDERS\16\The Paine College\msjtwt.wpd   -3-
and Reports (the “C&R Committee”) prior to the submission of those reports to

the full Board of Trustees.14 The primary responsibility of C&R Committees is

to review and recommend action on the accreditation status of member

institutions.15 These recommendations are then reviewed and approved by the

Executive Council, and then voted on by the full Board of Trustees.16 Every

Board of Trustees member, other than those members serving on the Executive

Council, is assigned to a C&R Committee. Each C&R Committee can contain

approximately ten to fifteen Board members.17 This means that there are

several different C&R Committees each year.18 Every year, each of the

institutions that are either applying for accreditation, up for reaffirmation of

accreditation, seeking approval of a substantive change, under review, or have

been placed on sanctions are divided among the C&R Committees prior to action

by the full Board.19

          The Southern Association bases its accreditation decisions on

requirements provided in the Principles of Accreditation: Foundations for




          14
                    Id. ¶ 11.
          15
                    Id. ¶ 14.
          16
                    Id.
          17
                    Id. ¶ 13.
          18
                    Id.
          19
                    Id. ¶ 15.

T:\ORDERS\16\The Paine College\msjtwt.wpd   -4-
Quality Enhancement (the “Principles”).20 Members are required to remain in

compliance with the Principles at every stage of institutional evaluation to be

accredited by the Southern Association, or face sanctions.21 These stages of

institutional evaluation include the initial application stage, the reaffirmation

stage, the substantive change stage, or an evaluation triggered by the receipt of

a complaint or unsolicited information.22 The Principles consist of “Core

Requirements,” “Comprehensive Standards,” and “Federal Requirements.”23 The

Core Requirements are basic, broad, foundational requirements that an

institution must meet to be accredited.24 The Comprehensive Standards, in turn,

provide requirements in four specific areas: (1) institutional mission,

governance, and effectiveness, (2) programs, (3) resources, and (4) institutional

responsibility for the Southern Association policies.25 The Comprehensive

Standards are more specific to the operations of the institutions and represent

good practices in higher education.26 Under the Principles, institutions must

demonstrate compliance with both the Core Requirements and the

          20
                    Id. ¶ 36.
          21
                    Id. ¶ 37.
          22
                    Id.
          23
                    Id. ¶ 38.
          24
                    Id. ¶ 39.
          25
                    Id. ¶ 41.
          26
                    Id. ¶ 42.

T:\ORDERS\16\The Paine College\msjtwt.wpd   -5-
Comprehensive Standards.27 Compliance with just the Core Requirements is not

enough to warrant accreditation or reaffirmation of accreditation, and if an

institution is judged to be significantly out of compliance with any of the

Comprehensive Standards, the Board of Trustees can deny reaffirmation and

place the institution on sanction.28 Finally, with the Federal Requirements, the

Southern Association reviews an institution with criteria outlined in federal

regulations promulgated by the U.S. Department of Education. The Principles

require an institution to document compliance with the Federal Requirements.29

          Paine College’s membership in the Southern Association was last

reaffirmed in July 2011.30 In April 2012, the Augusta Chronicle published

articles detailing financial mismanagement at Paine.31 These articles explained

that Paine lost its eligibility for a student federal loan program, that Paine had

not returned unused federal financial aid for students who had withdrawn from

the school, that numerous financial aid checks to students bounced, and that

Paine lacked adequate policies and procedures to administer its Federal Perkins




          27
                    Id. ¶¶ 40, 43.
          28
                    Id. ¶¶ 20, 40.
          29
                    Id. ¶ 46.
          30
                    Id. ¶ 47.
          31
                    Id. ¶ 51.

T:\ORDERS\16\The Paine College\msjtwt.wpd   -6-
Loan Program.32 These details were based upon a review of Paine’s audited

financial statements from the year ending June 30, 2011.33 The Augusta

Chronicle continued to publish articles describing a bleak financial situation at

Paine.34

          The Southern Association became aware of these articles, and pursuant

to its policy regarding unsolicited information, reviewed the information in the

articles.35 On April 24, 2012, the Southern Association requested that Paine

respond to the allegations in the articles, including providing any documentation

relevant to Paine’s compliance with the Principles.36 In May 2012, Paine

submitted a written response to the Southern Association and provided

documentation concerning Paine’s financial condition.37 After reviewing these

submissions, the Southern Association Board of Trustees determined that the

articles’ allegations were significantly documented.38 It concluded that Paine

failed to comply with six of the Principles relating to financial stability and

management, including: (1) Core Requirement 2.11.1, Financial Resources; (2)

          32
                    Id. ¶ 53.
          33
                    Id. ¶ 52.
          34
                    Id. ¶¶ 54-56.
          35
                    Id. ¶¶ 51, 57.
          36
                    Id. ¶ 57.
          37
                    Id. ¶ 58.
          38
                    Id. ¶ 59.

T:\ORDERS\16\The Paine College\msjtwt.wpd   -7-
Comprehensive Standard 3.10.1, Financial Stability; (3) Comprehensive

Standard 3.2.8, Qualified Administrative/Academic Officers; (4) Comprehensive

Standard 3.10.3, Control of Finances; (5) Comprehensive Standard 3.10.4,

Control of Sponsored Research/External Funds; and (6) Federal Requirement

4.7, Title IV Program Responsibilities.39 Due to this non-compliance with the

Principles, the Board of Trustees placed Paine on Warning status and appointed

a Special Committee to visit the school in 2013 to reevaluate its compliance with

the Principles.40 The Southern Association also informed Paine that, pursuant

to federal regulations and the Southern Association policy, it must demonstrate

compliance with the Principles within four years, or face removal from

membership.41

          A Southern Association Special Committee visited Paine each year from

2013 to 2016.42 After each visit, the Special Committee drafted a report and

provided Paine with a copy of the report.43 Under the Southern Association

procedures, Paine could correct any factual errors in the Special Committee

Report, and provide written responses and documentation addressing the issues



          39
                    Id. ¶¶ 59-60.
          40
                    Id. ¶ 61.
          41
                    Id.
          42
                    Id. ¶ 65.
          43
                    Id. ¶ 66.

T:\ORDERS\16\The Paine College\msjtwt.wpd   -8-
listed in the report.44 Paine provided such a response each of these years and

also submitted hundreds of pages of documentation concerning its compliance

with the Principles.45 The Special Committee Reports, Paine’s responses and

documentation, and staff memoranda were compiled and then submitted to the

C&R Committee each year.46 Each year the C&R Committee found that Paine

failed to comply with the Principles.47 And, each year, the Executive Council and

Board of Trustees agreed with the C&R Committees and adopted their

recommendations concerning the finding of noncompliance.48 In 2013, the Board

of Trustees continued Paine on Warning.49 The Southern Association rules only

allow an institution to be on Warning status for two years. In 2014 and 2015,

the Board of Trustees found good cause to continue Paine on Probation.50




          44
                    Id. ¶ 67.
          45
                    Id. ¶ 68.
          46
                    Id. ¶ 69.
          47
                Id. ¶ 72. Each of these years, the C&R Committee found that Paine
failed to comply with a variety of different requirements of the Principles. See
id. ¶ 73 (listing the Core Requirements, Comprehensive Standards, and Federal
requirements that Paine was deemed to have been in noncompliance with
during these years).
          48
                    Id. ¶ 74.
          49
                    Id. ¶ 75.
          50
                    Id.

T:\ORDERS\16\The Paine College\msjtwt.wpd   -9-
          However, after the Special Committee’s review of Paine in 2016, the

Southern Association could no longer continue Paine on Probation.51 The

Southern Association rules only allow a member institution to be on Probation

status for two years. The rules dictate that at this point the Board of Trustees

either must determine that Paine was in compliance with the Principles, or

remove Paine from membership.52 Once again, a Special Committee visited

Paine from March 29-31, 2016.53 After the Special Committee submitted its

report, the C&R Committee recommended a finding that Paine was not in

compliance with the Principles.54 The Board of Trustees determined that Paine

failed to comply with three Principles: (1) Core Requirement 2.11.1 (Financial

Resources); (2) Comprehensive Standard 3.10.1 (Financial Stability); and

Comprehensive Standard 3.10.4 (Control of Sponsored Research/External

Funds).55 Since Paine could no longer be continued on Probation, the Executive

Council and the Board of Trustees unanimously voted to remove Paine from

membership.56




          51
                    Id. ¶ 76.
          52
                    Id.
          53
                    Id. ¶ 78.
          54
                    Id. ¶¶ 80, 82, 84.
          55
                    Id. ¶ 83.
          56
                    Id.

T:\ORDERS\16\The Paine College\msjtwt.wpd   -10-
          On July 7, 2016, Paine formally appealed the Board of Trustees’s decision

revoking Paine’s accreditation.57 The Southern Association rules allow an

institution that has been removed from membership to appeal that decision.58

These appeals are governed by the Appeals Procedures of the College Delegate

Assembly (the “Appeals Procedures”).59 Generally, institutions may not submit

new evidence on appeal.60 However, when an institution has been removed for

financial reasons, the Appeals Procedures allow an institution to submit “new

and verifiable” financial information as a part of its brief.61 The Appeals

Committee consists of 12 individuals elected by the College Delegate Assembly.62

These individuals must have previously served on the Board of Trustees.63 The

Appeals Procedures provide that an appeal can be decided by a quorum of five

or more members of the Appeals Committee.64 The Chair of the Board of

Trustees must fill vacancies – for example, if a member has a conflict of interest




          57
                    Id. ¶ 85.
          58
                    Id. ¶ 28.
          59
                    Id.
          60
                    Id. ¶ 29.
          61
                    Id.
          62
                    Id. ¶ 30.
          63
                    Id.
          64
                    Id. ¶ 31.

T:\ORDERS\16\The Paine College\msjtwt.wpd   -11-
– on the Appeals Committee when it is necessary to obtain a quorum.65 The

Appeals Procedures provide that appeals hearings for actions taken in June are

to be held in the third week of August, with the institution’s brief due at least

14 days in advance.66 The Appeals Procedures provide only two grounds for

appealing a decision of the Board. First, the Appeals Committee can overturn

the Board’s decision to remove an institution from membership if it determines

that the decision was arbitrary, that is, was unreasonable and not based on, or

consistent with, the Principles or other policies of the Southern Association.67

Second, the Appeals Committee can remand if the Board failed to follow its

procedures and that this failure was significant in leading to the decision.68

          Pursuant to the Appeals Procedures, the appeals hearing for Paine was

set for the third week of August, with the brief due two weeks before that.69

However, Paine requested that the hearing be postponed to the week of

September 12, 2016.70 The Southern Association granted this request.71 The

Southern Association also extended the due date for Paine’s brief to August 8,

          65
                    Id. ¶ 32.
          66
                    Id. ¶ 33.
          67
                    Id.
          68
                    Id.
          69
                    Id. ¶ 103.
          70
                    Id. ¶ 104.
          71
                    Id.

T:\ORDERS\16\The Paine College\msjtwt.wpd   -12-
2016, although Paine did not specifically request an extension of the briefing

deadline.72 The Southern Association appointed Cynthia Escamilla, the Vice

President and General Counsel at the University of the Incarnate Word, as the

Hearing Officer for this appeal.73 On September 12, 2016, the appeals hearing

was conducted.74 The Appeals Committee ultimately affirmed the decision of the

Board of Trustees revoking Paine’s accreditation.75

          On September 19, 2016, Paine filed this lawsuit. In its First Amended

Verified Complaint, Paine asserts claims for: Violation of Common Law Due

Process (Failure to Provide Fair Adjudicative Process); Violation of Common

Law Due Process (the Southern Association’s Procedures are Arbitrary and

Unreasonable); Violation of Common Law Due Process (the Southern

Association’s Decision was Unsupported by Substantial Evidence); Breach of

Contract; Violation of the Higher Education Act of 1965, Declaratory Relief as

to Attorneys’ Fees; and Violation of the Georgia Non-Profit Corporation Code.

Now, Paine moves for partial summary judgment, and the Southern Association

moves for summary judgment.




          72
                    Id. ¶ 105.
          73
                    Id. ¶ 108.
          74
                    Id. ¶ 119.
          75
                    Id. ¶ 122.

T:\ORDERS\16\The Paine College\msjtwt.wpd   -13-
                                            II. Legal Standard

          Summary judgment is appropriate only when the pleadings, depositions,

and affidavits submitted by the parties show no genuine issue of material fact

exists and that the movant is entitled to judgment as a matter of law.76 The

court should view the evidence and any inferences that may be drawn in the

light most favorable to the nonmovant.77 The party seeking summary judgment

must first identify grounds to show the absence of a genuine issue of material

fact.78 The burden then shifts to the non-movant, who must go beyond the

pleadings and present affirmative evidence to show that a genuine issue of

material fact exists.79 “A mere ‘scintilla’ of evidence supporting the opposing

party’s position will not suffice; there must be a sufficient showing that the jury

could reasonably find for that party.”80

                                             III. Discussion

          A. Higher Education Act

          First, the Southern Association moves for summary judgment as to Count

IV, Paine’s claim under the Higher Education Act of 1965 (the “Higher



          76
                    FED. R. CIV. P. 56(a).
          77
                    Adickes v. S.H. Kress & Co., 398 U.S. 144, 158-59 (1970).
          78
                    Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986).
          79
                    Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 257 (1986).
          80
                    Walker v. Darby, 911 F.2d 1573, 1577 (11th Cir. 1990).

T:\ORDERS\16\The Paine College\msjtwt.wpd          -14-
Education Act”). In Count V of the First Amended Verified Complaint (the

“Complaint”), Paine argues that the Southern Association violated various

provisions of the Higher Education Act. The Southern Association argues that

this claim fails as a matter of law because there is no private right of action

under the Higher Education Act. The Court agrees. The Eleventh Circuit has

stated that it is “well-established precedent” that there is no implied private

right of action under the Higher Education Act.81 In McCulloch v. PNC Bank

Inc., the Eleventh Circuit, concluding that a private cause of action does not

exist under the Higher Education Act, noted that “every court to consider the

issue in the last twenty-five years has determined that there is no express or

implied private right of action to enforce any of the HEA’s provisions.”82 Paine

acknowledges this precedent. Instead, Paine argues that, although no private

right of action previously existed under the Higher Education Act, Congress’s

amendments to the Higher Education Act in 2008 created a private right of

action.83 According to Paine, Congress amended the Higher Education Act in

response to the Eleventh Circuit’s decision in Hiwassee College with the

intention of creating a private right of action.84


          81
                    Hiwassee Coll., Inc. v. S. Ass’n of Colls. & Schs., 531 F.3d 1333,
1335 (11th Cir. 2008).
          82
                    McCulloch v. PNC Bank Inc., 298 F.3d 1217, 1221 (11th Cir. 2002).
          83
                    Pl.’s Br. in Opp’n to Def.’s Mot. for Summ. J., at 4-9.
          84
                    Id.

T:\ORDERS\16\The Paine College\msjtwt.wpd    -15-
          However, the Court concludes that no private right of action exists under

the Higher Education Act, even despite these amendments. The Eleventh

Circuit, along with numerous other courts, has consistently held over the course

of many years that the Higher Education Act provides no private right of

action.85 The amendments cited by Paine do nothing to change the reasoning

that led these courts to conclude that there is no private right of action. In

Hiwassee College, the Eleventh Circuit rejected the plaintiff’s claims under the

Higher Education Act, noting that “even if the party seeking a private right of

action under the HEA was deemed to be of a class that the HEA was intended

to protect, the second and most important prong of the Cort v. Ash analysis

would still bar the finding of an implied private right of action.”86 This inquiry

asks whether there is any indication of Congress’s intent to create a private

right of action.87

          Importantly, nothing in the amendments to the Higher Education Act

indicates that Congress intended to create a private right of action. Paine has

not highlighted any explicit or implicit indication that Congress had such an

intent. This factor, which the Eleventh Circuit previously noted was the most



          85
                    See Hiwassee College, Inc., 531 F.3d at 1335; McCulloch, 298 F.3d
at 1220-25.
          86
             Hiwassee College, 531 F.3d at 1335 n.2 (citing Cort v. Ash, 422 U.S.
66, 78 (1975)) (internal citations omitted).
          87
                    See McCulloch, 298 F.3d at 1222.

T:\ORDERS\16\The Paine College\msjtwt.wpd   -16-
determinative factor in rejecting claims under the Higher Education Act, weighs

strongly against recognizing a private cause of action in these amendments.

Paine must show that there was some indication that Congress intended to

create a cause of action. Instead, all Paine can show is that Congress intended

to strengthen procedural safeguards for institutions undergoing accreditation

review. Even if the amendments to the Higher Education Act intended to

provide these additional safeguards for institutions, as Paine emphasizes, this

does not mean that Congress also intended to create a private right of action.

These are two separate questions. Instead, this only means that Congress

intended for the Higher Education Act to provide additional protection to

institutions such as Paine. That a law provides additional protections for a class

of persons is not enough to establish a private right of action for that protected

class.88

          This conclusion is further buttressed by the fact that the Eleventh Circuit

has come to the same conclusion in a decision issued after these amendments.

In 2013, nearly five years after these amendments to the Higher Education Act,

the Eleventh Circuit once again noted that it is “well-settled” that the Higher

Education Act does not provide an express, nor implied, private right of action.89



          88
                    Hiwassee College, 531 F.3d at 1335 n.2 (citing Cort v. Ash, 422 U.S.
66, 78 (1975)) (internal citations omitted).
          89
                    Bennett v. Premiere Credit of N. Am., LLC, 504 F. App’x 872, 875
(11th Cir. 2013).

T:\ORDERS\16\The Paine College\msjtwt.wpd    -17-
This further reinforces the Court’s conclusion that the amendments to the

Higher Education Act did not alter this settled law. In fact, Paine fails to cite a

single case recognizing that these amendments created a private right of action

under the Higher Education Act.90

          The only argument that Paine makes as to Congress’s intent to create a

private action is the timing of the amendments. Paine insists that the timing of

the amendment indicates that Congress intended to overturn the Hiwassee

decision.91 However, the Court finds this argument unpersuasive. As the

Southern Association points out, the Higher Education Opportunity Act, which

amended the Higher Education Act, was first introduced in November 2007.92

The Eleventh Circuit’s decision in Hiwassee College was published on April 14,

2008. Furthermore, even if these amendments occurred after the decision in

Hiwassee College, that does not mean that they are in response to that decision.

It is entirely speculative to assume that these amendments were passed in


          90
              Paine cites Escuela de Medicina San Juan Bautista, Inc. v. Liaison
Comm. on Med. Educ., 820 F. Supp. 2d 317 (D.P.R. 2011). However, the court
in that case did not recognize a private right of action under the Higher
Education Act. Instead, the court considered the Higher Education Opportunity
Act’s effect on common law due process claims, and distinguished Hiwassee
College since it was decided prior to the passage of these amendments. Id. at
319-20. Thus, while this case may arguably have bearing on Paine’s common law
due process claims, it does not support the proposition that these 2008
amendments created a private right of action.
          91
                    Pl.’s Br. in Opp’n to Def.’s Mot. for Summ. J., at 4.
          92
                    See Higher Education Opportunity Act, H.R. 4137, 110th Cong. (1st
Sess. 2007).

T:\ORDERS\16\The Paine College\msjtwt.wpd    -18-
response to that decision. This is especially true given that nothing in the text

of the statute indicates Congress’s intent to invalidate Hiwassee College.

Therefore, the Court finds this argument unpersuasive.

          B. Common Law Due Process

          Next, both parties move for summary judgment as to Paine’s various

claims for violation of common law due process. The Southern Association moves

for summary judgment as to all of Paine’s claims, and Paine moves for summary

judgment as to its claim that the Southern Association’s failure to adhere to its

own rules deprived Paine of due process. Courts have recognized that “quasi-

public” professional organizations and accrediting agencies such as the Southern

Association have a common law duty to use fair procedures when making

decisions affecting their members.93 “Courts developed the right to common law

due process as a check on organizations that exercise significant authority in

areas of public concern such as accreditation and professional licensing.”94 The

federal government does not itself directly accredit institutions of higher

education.95 Instead, the Secretary of Education approves accrediting

organizations, and these bodies set their own standards for accreditation.96


          93
                    Thomas M. Cooley Law Sch. v. Am. Bar Ass’n, 459 F.3d 705, 711
(6th Cir. 2006).
          94
                    Id. at 712.
          95
                    Id. at 707.
          96
                    Id.

T:\ORDERS\16\The Paine College\msjtwt.wpd   -19-
Accrediting agencies such as the Southern Association act on behalf of the

Secretary of Education and wield “the quasi-governmental power of deciding

which [institutions] are eligible for federal funds.”97 Thus, courts review the

decisions of these accrediting organizations for violations of fundamental due

process rights.

          The scope of review, however, is limited. The court “reviews only whether

the decision of an accrediting agency such as [Southern Association] is arbitrary

and unreasonable or an abuse of discretion and whether the decision is based

on substantial evidence.”98 Common law due process claims such as these are

often analyzed with reference to administrative law.99 The essential elements

of due process are notice, an opportunity to respond, and an open and fair

deliberative process.100 Additionally, the failure of an accrediting agency such as

the Southern Association to follow its own rules, as well as a conflict of interest,

would deny an institution due process.101 However, although principles of federal

administrative law guide the court’s analysis, judicial review of accreditation

decisions is more limited than review of administrative agency decisions under


          97
                    Id. at 712.
          98
                    Id. at 712.
          99
                    Hiwassee College Inc. v. S. Ass’n of Colls. & Schs., Inc., No. 1:05-
CV-0951-JOF, 2007 WL 433098, at *4 (N.D. Ga. Feb. 5, 2007).
          100
                    Id.
          101
                    Id.

T:\ORDERS\16\The Paine College\msjtwt.wpd    -20-
the APA.102 “Courts have made the policy decision to ensure that these

organizations act in the public interest and do not abuse their power, but

judicial review is limited to protecting the public interest.”103 Courts afford

accrediting agencies great deference and focus primarily on whether the

accrediting organization’s rules provide a fair and impartial procedure and

whether it followed its own rules.104 The standard employed by courts analyzing

due process claims “tends strongly to defer to accreditation decisions reached by

accrediting organizations which institutions elect to join.”105

          The Court understands the significance of the issues at stake. The

Defendant’s decision to remove Paine from membership puts it “in a critical

position and most likely would signal its demise in that at the very least federal

financial aid is unavailable to unaccredited schools.”106 “An institution denied

accreditation is likely to ‘promptly [go] out of business—as very few people [are]

willing [or able] to pay’ tuition out of their own pockets.”107 Nonetheless, the


          102
                    See Thomas M. Cooley Law School, 459 F.3d at 713.
          103
                    Id.
          104
                    St. Andrews, 679 F. Supp. 2d at 1328.
          105
                    Id.
          106
                    Hiwassee College, Inc. v. S. Ass'n. of Colleges and Schools, Inc.,
CIV.A. 1:05-CV-0951-JOF, 2007 WL 433098, at *5 (N.D. Ga. Feb. 5, 2007).

            See Prof’l Massage Training Ctr., Inc. v. Accreditation Alliance of
          107

Career Schs. & Colls., 781 F.3d 161, 170 (4th Cir. 2015) (quoting Chicago Sch.
of Automatic Transmissions, Inc. v. Accreditation All. of Career Schs. & Colls.,

T:\ORDERS\16\The Paine College\msjtwt.wpd   -21-
Court’s review of the Southern Association’s decision to remove Paine from

membership is limited in scope. As the court in St. Andrews Presbyterian

College explained:

          The question is one of process: did the accreditation review process
          here violate any common law due process rights the College may
          have had because the product was an arbitrary, capricious or
          unreasonable accreditation decision that was not based on
          substantial evidence. The Court necessarily concludes the process
          was fundamentally fair and that the College was allowed to
          present sufficiently complete information about its financial
          condition and operations. That St. Andrews disagrees with SACS’
          conclusions and determination does not demonstrate that it was
          denied due process.108

Here, the Court finds that the review process was fundamentally fair and that

Paine was allowed to submit sufficient information about its financial status so

that the Southern Association could make an informed decision concerning

Paine’s accreditation. The Court addresses each of the parties’ specific

arguments below.

                    1. The Southern Association’s Rules Themselves

          First, the Southern Association moves for summary judgment as to

Paine’s claim that the Southern Association’s rules and procedures themselves

violate due process because they are inherently arbitrary and unreasonable.109



44 F.3d 447, 448 (7th Cir. 1994)).
          108
                    St. Andrews Presbyterian Coll. v. S. Ass’n of Colls. & Schs., 679 F.
Supp. 2d 1320, 1331 (N.D. Ga. 2009).
          109
                    Def.’s Mot. for Summ. J., at 20.

T:\ORDERS\16\The Paine College\msjtwt.wpd    -22-
In Count II of the Complaint, Paine alleges that it was denied due process

because the Southern Association’s procedures are arbitrary and unreasonable.

“[T]here exists a ‘common law duty on the part of ‘quasi-public’ private

professional organizations or accreditation associations to employ fair

procedures when making decisions affecting their members.’”110 With this claim,

Paine is not arguing that the Southern Association deviated from its procedures

in a manner that resulted in due process violations, but instead that the rules

themselves as they are written deprive Paine of due process.

          The Court concludes that the Southern Association is entitled to summary

judgment as to this claim. Both the Eleventh Circuit and courts in this District

have held on multiple occasions that the Southern Association’s adjudicative

rules and procedures are fair and do not violate common law due process.111 In

its Complaint, Paine alleges a number of reasons why these rules are

fundamentally unfair. Paine asserts many of the same arguments that were

ultimately rejected in both Hiwassee College and St. Andrews concerning the


          110
             Prof’l Massage Training Ctr., Inc. v. Accreditation All. of Career
Schs. & Colls., 781 F.3d 161, 169 (4th Cir. 2015) (quoting McKeesport Hosp. v.
Accreditation Council for Graduate Med. Educ., 24 F.3d 519, 534-35 (3d Cir.
1994)).
          111
                    See, e.g., Hiwassee Coll., Inc. v. S. Ass’n of Colls. & Schs., 531 F.3d
1333, 1335 (“The procedural components of Hiwassee’s argument fail to show a
violation of common law due process . . . .”); St. Andrews Presbyterian Coll. v.
S. Ass’n of Colls. & Schs., Inc., 679 F. Supp. 2d 1320, 1328 (N.D. Ga. 2009)
(“Thus the Court finds the accreditation process and procedures provided by
SACS here, as they were in Hiwassee, met the requirements of common law due
process and the College’s claim that they did not is unfounded.”).

T:\ORDERS\16\The Paine College\msjtwt.wpd     -23-
fairness of the rules themselves.112 The procedures used by the Southern

Association to remove Paine from accreditation here are the same as those

applied to remove the institutions in both Hiwassee College and St. Andrews.113

Paine has failed to show how the procedures utilized here are different from the

procedures in those cases. Therefore, to the extent that these claims are

indistinguishable from the claims in these prior cases, the Court finds that the

Southern Association is entitled to summary judgment.114

          However, in its brief, Paine highlights two arguments for why the

Southern Association’s rules violate common law due process that were not

specifically addressed in Hiwassee College and St. Andrews. Paine first argues

that the Appeals Procedures give the Appeals Committee “overly broad

discretion to determine whether newly submitted financial information is

‘material.’”115 According to Paine, this rule is arbitrary and unreasonable


          112
              See St. Andrews, 679 F. Supp. 2d 1328 (“The Court begins its
analysis by noting that St. Andrews asserts many of the same claims and
violations asserted, and ultimately rejected, in Hiwassee Coll. v. Southern Ass'n
of Colleges and Schools . . . .” (internal citations omitted)).
          113
                    Id. (“It is significant that the procedures SACS used in removing
St. Andrews’ accreditation are identical to those applied by SACS in removing
Hiwassee’s accreditation, which both the district court and the Eleventh Circuit
found met the requirements of ‘common law due process,’ to the extent such due
process requirements exist in the accreditation process.”).
          114
                    Id. (“To the extent the College's claims are not otherwise factually
or materially distinguishable from those asserted by Hiwassee, the Court rejects
them here.”).
          115
                    Pl.’s Br. in Opp’n to Def.’s Mot. for Summ. J., at 15.

T:\ORDERS\16\The Paine College\msjtwt.wpd    -24-
because the Higher Education Act does not allow this kind of discretion.116

However, Paine has failed to show that this rule violates due process. No portion

of the cited Higher Education Act provisions precludes an accrediting agency

from developing procedures for determining what financial information is

material.117 Moreover, Paine’s purported rule would be nonsensical. If the

Appeals Committee were not permitted to determine whether new financial

information is material, then every appeal would have to be remanded because

an institution could always submit new financial information (regardless of

whether it contains important new information). An automatic, nondiscretionary

rule such as this would force the Appeals Committee to send back every single

case it reviews dealing with financial issues. Such a rule would defy logic. Thus,

the Court finds this argument unpersuasive.

          Paine next argues that the Appeals Procedures are arbitrary and

unreasonable because they allow the Appeals Committee to reject new financial

information that is not “verifiable.”118 According to Paine, this rule amounts to

a “per se violation” of the Higher Education Act because the standard of




          116
                    Id.
          117
                    See 20 U.S.C. § 1099b(a)(6)(E). Furthermore, Paine fails to explain
why inconsistency between the Southern Association’s internal rules and the
Higher Education Act renders those rules arbitrary and unreasonable.
          118
                    Pl.’s Br. in Opp’n to Def.’s Mot. for Summ. J., at 16.

T:\ORDERS\16\The Paine College\msjtwt.wpd    -25-
“verifiable” is not included in the statute.119 For this argument, Paine relies

upon 20 U.S.C. § 1099b(a)(6)(E), which provides that an accrediting association’s

procedures should provide “one occasion [to] seek review of significant financial

information that was unavailable to the institution or program prior to the

determination of the adverse action, and that bears materially on the financial

deficiencies identified by the agency or association.”120 However, nothing in this

statute prevents an accrediting organization from establishing standards for the

types of financial information that are allowed in an appeal. Despite Paine’s

insistence, the Southern Association’s rule considering new “verifiable” financial

information does not clearly contravene the requirements of the Higher

Education Act.

          Furthermore, this rule’s purported inconsistency with the Higher

Education Act does not mean that the Appeals Procedures violate due process.

Paine has not cited any authority that a violation of the Higher Education Act

constitutes a per se violation of common law due process. This is merely an

attempt by Paine to shoe horn its rejected Higher Education Act claim into its

common law due process claim. Moreover, a cursory reading of the cited

provisions of the Higher Education Act supports the conclusion that they do not

bear on whether a due process violation occurred. The Higher Education Act



          119
                    Id.
          120
                    20 U.S.C. § 1099b(a)(6)(E).

T:\ORDERS\16\The Paine College\msjtwt.wpd   -26-
provisions cited by Paine provide criteria for the Secretary of Education to

consider when reviewing an accrediting agency.121 These are not absolute factors

as to whether these organizations’ rules provide due process. Therefore, the

Court finds this argument unpersuasive.

          Finally, even if this rule were arbitrary and unreasonable, Paine has not

shown that it caused an injury. To succeed on a common law due process claim,

Paine must show that the due process violation caused it some type of injury.122

As will be discussed below in more detail, the Appeals Committee assumed that

the information submitted was verifiable and still concluded that the Board’s

underlying decision should be upheld. Thus, even if the “verifiable” standard is

arbitrary and unreasonable, it did not affect the ultimate outcome of Paine’s

appeal, and thus could not have deprived Paine of due process. For these

reasons, the Southern Association is entitled to summary judgment as to Paine’s

claims that its rules and procedures violate common law due process.




          121
                    See 20 U.S.C. § 1099b(a) (“No accrediting agency or association
may be determined by the Secretary to be a reliable authority as to the quality
of education or training offered for the purposes of this chapter or for other
Federal purposes, unless the agency or association meets criteria established by
the Secretary pursuant to this section. The Secretary shall, after notice and
opportunity for a hearing, establish criteria for such determinations.”).
          122
                    See, e.g., St. Andrews Presbyterian Coll. v. S. Ass’n of Colls. &
Schs., Inc., 679 F. Supp. 2d 1320, 1333 (N.D. Ga. 2009) (“St. Andrews has failed
to show that the alleged conflict caused it any injury or otherwise affect the
accreditation process.”).

T:\ORDERS\16\The Paine College\msjtwt.wpd   -27-
                    2. Substantial Evidence

          Next, the Southern Association moves for summary judgment as to

Paine’s claim that the Southern Association’s decision was not based on

substantial evidence.123 In Count III, Paine alleges that the Southern

Association violated its common law due process rights because the Southern

Association’s decision was unsupported by substantial evidence. Courts, when

determining whether a common law due process violation has occurred, “review

‘only whether the decision of an accrediting agency such as [Southern

Association] is arbitrary and unreasonable or an abuse of discretion and

whether the decision is based on substantial evidence.’”124 “The Supreme Court

has defined substantial evidence to be anything ‘more than a mere scintilla’

provided that a ‘reasonable mind might accept [the evidence] as adequate to

support a conclusion.’” Paine argues that, although “substantial evidence” is

ordinarily a deferential standard, issues of fact exist in this case that preclude

summary judgment.

          However, the Court finds that no genuine dispute of material fact exists,

and concludes that the Southern Association’s decision was based upon




          123
                    Def.’s Mot. for Summ. J., at 22.
          124
             Hiwassee Coll., Inc. v. S. Ass’n of Colls. & Schs., 531 F.3d 1333,
1335 n.4 (11th Cir. 2008) (quoting Thomas M. Cooley Law Sch. v. Am. Bar Ass’n,
459 F.3d 711, 712 (6th Cir. 2006)).

T:\ORDERS\16\The Paine College\msjtwt.wpd     -28-
substantial evidence.125 Ample evidence existed to support the decisions of the

Board of Trustees and the Appeals Committee to revoke Paine’s accreditation

due to serious financial problems.126 Paine does not dispute the existence of a

dire financial situation at the college.127 It does not dispute, among other things,

that its Fiscal Year 2014 and Fiscal Year 2015 audited financial statements

showed a drop in unrestricted assets;128 that enrollment for the 2015-2016 school

year was 34% less than budgeted;129 that both the unaudited Fiscal Year 2016

financial statements submitted to the Appeals Committee, and the audited

Fiscal Year 2016 statements, showed approximately $1.4 million in student

accounts receivables;130 that the unaudited financial statements submitted to

the Appeals Committee showed an increase in borrowing on Paine’s line of

credit;131 and that Paine’s operating net assets in Fiscal Year 2016 remained




          125
             Prof’l Massage Training Ctr., Inc. v. Accreditation All. of Career
Schs. & Colls., 781 F.3d 161, 174 (4th Cir. 2015) (quoting Almy v. Sebelius, 679
F.3d 297, 301 (4th Cir. 2012)).
          126
             See St. Andrews, 679 F. Supp. 2d at 1334 (“SACS has presented
ample evidence supporting its decision that St. Andrews had longstanding
financial problems and shortcomings.”).
          127
                    See Def.’s Statement of Material Facts ¶¶ 123-39.
          128
                    Id. ¶¶ 125-26.
          129
                    Id. ¶ 127.
          130
                    Id. ¶¶ 129-30.
          131
                    Id. ¶ 132.

T:\ORDERS\16\The Paine College\msjtwt.wpd   -29-
below the operating net assets in Fiscal Year 2012.132 This evidence, along with

a number of other facts that Paine does not dispute, allowed the Appeals

Committee to reasonably conclude that Paine’s removal should be upheld due

to financial issues. Furthermore, the Southern Association’s interpretation of its

financial requirements is entitled to deference.133 Thus, its conclusion that the

evidence presented established a violation of the Principles concerning financial

stability is entitled to deference. For these reasons, the Court concludes that the

Southern Association’s decision is supported by substantial evidence.

          Paine argues that a dispute of fact exists because a comparison of the

unaudited June 30, 2016 financial statements reviewed by the Appeals

Committee and the June 30, 2015 financial statements reviewed by the C&R

Committee shows significant improvements in Paine’s financial condition.134

Thus, according to Paine, a dispute of fact exists as to whether the Appeals

Committee’s decision was based upon substantial evidence. However, under the

limited scope of review employed in these cases, the Court does not ask whether


          132
                    Id. ¶ 136.
          133
                    See St. Andrews, 679. F. Supp. 2d at 1334.
          134
              Paine also argues that “the internal appeals process . . . was
chalked with so many improprieties that significant questions exist about
whether the result was fair.” Pl.’s Br. in Opp’n to Def.’s Mot. for Summ. J., at 18.
However, this argument addresses a separate question – whether the Southern
Association’s decision was arbitrary and unreasonable due to a departure from
its own rules and procedures. That question is addressed below. This argument
has no bearing on whether the Southern Association’s decision is supported by
substantial evidence.

T:\ORDERS\16\The Paine College\msjtwt.wpd   -30-
there is any evidence that would have allowed the Appeals Committee to come

to a different conclusion, as Paine suggests. Instead, the Court must ask

whether there is enough evidence upon which a reasonable mind could have

come to the conclusion that the Appeals Committee did, even if another

conclusion would also have been reasonable. While there may have been

conflicting evidence as to Paine’s financial condition, there is no dispute that

sufficient evidence existed supporting the committee’s decision. The evidence

presented to the Appeals Committee would allow a reasonable mind to conclude

that Paine should be removed due to issues with its financial stability. While

Paine may disagree with the Southern Association’s ultimate conclusion from

this evidence, it cannot show that this conclusion was unreasonable. Therefore,

the Court concludes that the Appeals Committee’s decision was based upon

substantial evidence.

                    3. The Southern Association’s Adherence to Rules and Procedures

          Next, the parties each move for summary judgment as to Paine’s claim in

Count I. There, Paine alleges that the Southern Association violated its common

law due process rights by failing to provide a fair adjudicative process and

failing to adhere to its rules and procedures. The Southern Association moves

for summary judgment as to this claim and argues that it gave Paine a full and

fair opportunity over the course of four years to demonstrate its adherence to

the Principles. Paine also moves for summary judgment as to this claim, arguing



T:\ORDERS\16\The Paine College\msjtwt.wpd   -31-
that it has shown that the Southern Association violated its common law due

process rights as a matter of law. The Court addresses each of the parties’

specific arguments in turn.

                              i. Administrative Record

          Paine first argues that the Southern Association failed to follow its

procedures by not producing documents to Paine that the Appeals Procedures

required to be produced before the appeals hearing.135 The Appeals Procedures

require the Southern Association to provide certain documents, referred to as

the “administrative record,” to an institution before an appeals hearing.

Specifically, the Appeals Procedures provide that:

          At least 30 days before the date of the appeals hearing, [Southern
          Association] must submit to the institution and the appeals
          hearing Officer documents (administrative record) used by the
          [Southern Association] Board leading to and arriving at the
          decision regarding the institution. The administrative record
          includes the following: (1) minutes of the Committee on
          Compliance and Reports as pertain exclusively to the institutional
          case, (2) minutes of the Executive Council as pertain exclusively to
          the institutional case, (3) a historical summary of the Commission
          actions involving the institution, (4) a transcript of the meeting on
          the record conducted by the Committee on Compliance and Reports
          prior to the decision of the Board to take adverse action, (5) official
          Commission correspondence leading to the adverse action and also
          related to the appeal, (6) all case materials forwarded to the
          Committee on Compliance and Reports and used as a basis for the
          recommendation of an adverse action, and (7) other documents
          bearing on the substance of the appeal.136



          135
                    Pl.’s Mot. for Partial Summ. J., at 10.
          136
                    Appeals Procedures § IV(E) [Doc. 73-1 at 103].

T:\ORDERS\16\The Paine College\msjtwt.wpd     -32-
Paine argues that the Southern Association failed to adhere to these procedures

because it did not submit to Paine minutes from the Executive Council meetings

from 2012 through 2015 (the years that the Southern Association placed Paine

on Warning and Probation), nor 2016 (the year that Paine was removed).137

Paine also argues that the Southern Association violated this provision by not

providing Paine with analyses created by the Southern Association’s staff

“which were crucial evidence of how Southern Association viewed Paine’s

financial statement audits, influenced the 2016 Special Committee’s report and

served as the basis of Southern Association’s staff memorandum to the C&R

committee . . . .”138

          The Southern Association responds that it did, in fact, provide the full

administrative record, and that it should be entitled to summary judgment on

this question.139 The Appeals Procedures only require that the administrative

record include Executive Council minutes “as pertain exclusively to the

institutional case.”140 According to the Southern Association, in general it does

not interpret this provision to include all minutes from the years in question in

the administrative record, and such an interpretation is entitled to deference.


          137
                    Pl.’s Mot. for Partial Summ. J., at 11.
          138
                    Id.
          139
           Def.’s Mot. for Summ. J., at 16; Def.’s Br. in Opp’n to Pl.’s Mot. for
Partial Summ. J., at 11-13.
          140
                    Appeals Procedures § IV(E).

T:\ORDERS\16\The Paine College\msjtwt.wpd    -33-
However, like the courts in Hiwassee College and St. Andrews, the Court need

not reach this issue because Paine also fails to explain how it was prejudiced by

the omission of these minutes from the administrative record. To sustain a

common law due process claim, Paine must show that its rights were actually

violated by the omission of these documents.141 Paine has not presented any

evidence that the omission of these documents from the administrative record

affected the outcome of the appeal. The courts in Hiwassee and St. Andrews

came to the same conclusion regarding this argument.142 Paine admits that it

received the same information in its correspondence with the Southern

Association that transmitted the results of the Board votes in 2012 to 2016.143

Since Paine fails to articulate how it was prejudiced by the omission of these

minutes in both its Motion for Partial Summary Judgment and its Response to

the Defendant’s Motion for Summary Judgment, this argument fails.




          141
                    See Hiwassee College, 2007 WL 433098, at *13.
          142
                    See St. Andrews Presbyterian Coll. v. S. Ass’n of Colls. & Schs.,
Inc., 679 F. Supp. 2d 1320, 1334 (N.D. Ga. 2009) (“The Court, like the court in
Hiwassee I, does not need to reach this issue because St. Andrews does not
present any evidence to show that the failure to include these documents in the
Administrative Record did or would have affected SACS’ decision.”); Hiwassee
College, 2007 WL 433098, at *13 (“Even if the court considers that the minutes
and the reports should have been included in the Administrative Record,
Hiwassee has failed to demonstrate how its due process rights were violated by
their omission.”).
          143
                    Pl.’s Response to Def.’s Statement of Material Facts ¶¶ 101-02.

T:\ORDERS\16\The Paine College\msjtwt.wpd   -34-
          Paine also argues that the Southern Association violated this provision

of the Appeals Procedures by omitting the “Barrett Analysis” from the

administrative record.144 However, Paine fails to explain why the Barrett

Analysis should have been included in the administrative record. Paine has not

explained why the Barrett Analysis should be included in one of the categories

of documents constituting the administrative record listed in the Appeals

Procedures. Furthermore, it is undisputed that the Southern Association staff

created this document, and Paine has provided no evidence that any individual

involved in the decisionmaking process in Paine’s case – members of the C&R

Committee, Executive Council, Board of Trustees, or Appeals Committee – ever

viewed this document. Thus, it is unclear how this document had bearing on the

substance of Paine’s appeal. Paine argues that the Barrett Analysis was

important because it “served as the basis” of the Southern Association staff’s

memorandum to the C&R Committee, which Paine refers to as the “Hoefer

Memorandum.”145 However, the Hoefer Memorandum itself was included in the

administrative record, which shows there was no reason to include the Barrett

Analysis itself. Finally, Paine fails to explain how the omission of the Barrett




          144
                    Pl.’s Mot. for Partial Summ. J., at 11.
          145
                    Id.

T:\ORDERS\16\The Paine College\msjtwt.wpd    -35-
Analysis from the administrative record adversely affected its appeal.146

Therefore, this claim fails as a matter of law.

                              ii. Conflicts of Interest

          Next, Paine argues that the Southern Association violated its due process

rights due to its selection of persons with conflicts of interest for the Appeals

Committee.147 The Appeals Procedures provide that “[a] member of the Appeals

Committee shall recuse him/herself from that appeals hearing if there is a

conflict of interest or an appearance of a conflict of interest.”148 They further

provide that:

          Conflict of interest, or the appearance of conflict of interest, as
          applied to members of the Appeals Committee exists if the
          Committee member (1) is employed within a state where the
          parent campus of the institution is located, (2) has voted on the
          accreditation status of the institution–either during the SACSCOC
          Board meeting or the meetings of the Committees on Compliance
          and Reports–at any time leading to the appealable decision, or (3)
          has served as a member of the site team which visited the
          institution and resulted in a committee report at any time leading
          to the appealable decision.149

A conflict of interest also exists if the Committee member “has a close personal

or familial relationship with persons at the institution or a strong bias regarding




          146
                    St. Andrews, 679 F. Supp. 2d at 1333-34.
          147
                    Pl.’s Mot. for Partial Summ. J., at 12.
          148
                    Appeals Procedures § II(A).
          149
                    Id.

T:\ORDERS\16\The Paine College\msjtwt.wpd        -36-
the institution.”150 Paine argues that a conflict of interest existed as to Dr.

William T. Luckey, Jr., who served on the Appeals Committee for the Paine

decision. According to Paine, the selection of Luckey created a conflict of interest

because: (1) he served on the Board of Trustees of the Southern Association and

the Executive Council when those bodies voted to place Paine on Warning status

in 2012 and 2013; (2) Luckey had a “close personal relationship” with Paine’s

former president, Dr. George Bradley, whose past actions were criticized in

Paine’s brief; and (3) Luckey’s institution, Lindsey Wilson College, assisted

Paine in establishing a football program, a decision which Paine blamed for its

financial problems in its brief to the Appeals Committee.151 Therefore, according

to Paine, Luckey could not fairly judge the case, which created a fundamentally

unfair appeals process for Paine.

          Paine first argues that Luckey’s selection created a conflict of interest

because he had previously served on the Board of Trustees and Executive

Council when they voted to place Paine on Warning.152 The Appeals Procedures

provide that a conflict of interest exists if a committee member “has voted on the

accreditation status of the institution–either during the SACSCOC Board

meeting or the meetings of the Committees on Compliance and Reports–at any



          150
                    Id.
          151
                    Pl.’s Mot. for Partial Summ. J., at 12-13.
          152
                    Id. at 12-13.

T:\ORDERS\16\The Paine College\msjtwt.wpd   -37-
time leading to the appealable decision.”153 According to Paine, Luckey’s service

created a conflict of interest under this provision of the Appeals Procedures due

to this prior service.

          It is undisputed that Luckey served on the Board of Trustees and

Executive Council when those bodies voted to place Paine on Warning in 2012

and 2013.154 Instead, the parties disagree as to whether this can be considered

voting on the accreditation status of the institution “at any time leading to the

appealable decision.” According to Paine, these votes to put Paine on warning

status were part of the process leading to the ultimate decision to remove Paine

from membership. The Southern Association argues, in contrast, that it does not

interpret these votes as “leading to the appealable decision,” and that Paine

cannot substitute its own view of the rules for that of the Southern

Association.155 Instead, the Southern Association contends that this rule defines

a conflict in this context to exist “only when an Appeals Committee member

served on a C&R Committee evaluating the institution or voted to revoke the

institution’s accreditation,” neither of which Luckey did.156




          153
                    Appeals Procedures § II(A).
          154
             Pl.’s Statement of Material Facts ¶ 106. Instead, the Southern
Association only disputes whether these facts are material.
          155
                    Def.’s Br. in Opp’n to Pl.’s Mot. for Partial Summ. J., at 13.
          156
                    Id.

T:\ORDERS\16\The Paine College\msjtwt.wpd    -38-
          The Court agrees with Paine that Luckey’s service on the Appeals

Committee may present a conflict of interest. The Southern Association’s

interpretation is not entitled to deference because it conflicts with the terms of

the Appeals Procedures. The Appeals Procedures provide that a conflict exists

when a member has voted on the accreditation status of the institution, either

during the Board Meeting or C&R Committee meeting, at any time leading to

the appealable decision. Thus, the rule does not limit a conflict to a C&R

Committee evaluation or voting to revoke accreditation, as the Southern

Association contends. In Hiwassee College, the institution made a similar

argument concerning a committee member who had served on previous C&R

Committees that reviewed the institution.157 The Southern Association argued

there that the committee member did not have a conflict because he did not vote

on the accreditation status of the institution during the Board meeting or C&R

Committee meeting                    which dealt with the issue of removing it from

membership.158 The court found that the institution raised a “colorable claim.”

The reason that the institution was being removed from membership was

because it had exhausted its “supervision” options, and the earlier decisions

were “arguably part of that process.”159 Likewise, Luckey served on the Board


          157
                    Hiwassee College, Inc. v. S. Ass’n of Colls. & Schs., No. 1:05-CV-
0951-JOF, 2007 WL 433098, at *13-14 (N.D. Ga. Feb. 5, 2007).
          158
                    Id. at *13.
          159
                    Id. at *14.

T:\ORDERS\16\The Paine College\msjtwt.wpd       -39-
of Trustees when it voted to place Paine on warning status. This was arguably

part of the process leading to the removal of Paine from membership. Thus,

Paine has raised a colorable claim concerning a conflict of interest.

          Nonetheless, the Court also concludes that Paine has failed to show that

this conflict caused it injury. In St. Andrews Presbyterian College, the court

noted that “while there are conflicting claims whether Dr. Laws had a conflict

of interest, St. Andrews has failed to show that the alleged conflict caused it any

injury or otherwise affect the accreditation process.”160 Similarly, in Hiwassee

College, the court found that, even though a conflict of interest existed with one

of the Appeals Committee members, “Hiwassee has brought forward no evidence

to show that Dr. Goodson’s conflict permeated the entire six-member appeals

committee which rendered a unanimous decision as to Hiwassee’s accreditation

status.”161 The court further noted that granting Hiwassee the remedy it sought

“would provide a windfall to Hiwassee in vitiating the procedure SACS has in

place to address potential accreditation deficiencies where there is no evidence

in the record to indicate that Dr. Goodson’s presence on the Appeals Committee

affected in any way the fundamental fairness of the process afforded to




          160
                    St. Andrews Presbyterian Coll. v. S. Ass’n of Colls. & Schs., Inc.,
679 F. Supp. 2d 1320, 1333 (N.D. Ga. 2009).
          161
                    Hiwassee College, Inc. v. S. Ass’n of Colls. & Schs., Inc., 490 F.
Supp. 2d 1348, 1351 (N.D. Ga. 2007).

T:\ORDERS\16\The Paine College\msjtwt.wpd   -40-
Hiwassee to challenge SACS’s accreditation decision.”162 Likewise, Paine has not

shown how Luckey’s service on the Appeals Committee, even if there was a

conflict of interest under the terms of the Appeals Procedures, has caused it any

injury or affected the accreditation process. Paine has made no viable argument

that Luckey’s presence altered the fundamental fairness of the appeals process.

There is no evidence that Luckey’s conflict “permeated” the entire Appeals

Committee, which unanimously voted to remove Paine’s membership. Without

any evidence showing an injury, Paine’s claim for conflict of interest fails as a

matter of law.

          Next, Paine alleges that a conflict of interest existed due to a personal

relationship between Luckey and Paine’s former president Dr. Bradley.163

According to Paine, Luckey and Bradley had a “close personal relationship,” and

that this relationship created a conflict because Paine heavily criticized the

actions of Bradley in its brief to the Appeals Committee.164 The Appeals

Procedures provide that a conflict of interest, or an appearance of a conflict of

interest, exists if, among other things, an Appeals Committee member “has a

close personal or familial relationship with persons at the institution or a strong




          162
                    Id. at 1351-52.
          163
                    Pl.’s Mot. for Partial Summ. J., at 13.
          164
                    Id.

T:\ORDERS\16\The Paine College\msjtwt.wpd    -41-
bias regarding the institution.”165 Paine argues that a close personal relationship

existed because Bradley invited Luckey and his wife to attend the Masters Golf

Tournament as his guest, and allowed them to stay at his home.166 Paine further

argues that Luckey invited Bradley and his wife to visit his beach house in

Florida after Bradley left Paine.167

          The Court concludes that these facts are insufficient to show that a

conflict of interest existed. “A speculative possibility that the accrediting body

acted not because it was persuaded by the evidence, but for some improper

reason, fails to overcome the strong presumption of regularity.”168 Paine’s

allegations amount to little more than speculation that Luckey acted due to

improper personal reasons, as opposed to relying upon the evidence presented,

in voting to uphold the decision to remove Paine from accreditation. Luckey and

Bradley most likely did not have the type of close relationship necessary to

create a conflict of interest. Bradley had already departed from Paine by the

time of the appeal, and the facts alleged do not necessarily establish that the

two had a close, personal relationship. Even more importantly, however, Paine



          165
                    Appeals Procedures § II(A).
          166
                    Pl.’s Mot. for Partial Summ. J., at 13.
          167
                    Id.

            Found. for Interior Design Educ. Research v. Savannah Coll. of Art
          168

& Design, 39 F. Supp. 2d 889, 897 (W.D. Mich. 1998) (internal alterations and
citations omitted).

T:\ORDERS\16\The Paine College\msjtwt.wpd    -42-
has failed to show that this alleged conflict of interest caused it any injury or

otherwise impacted the accreditation process.169 Even if this relationship did

present a conflict of interest, Paine has failed to show that this conflict resulted

in a fundamentally unfair appeals process or otherwise caused it any prejudice,

as explained above. Therefore, this argument fails.

          Finally, Paine argues that a conflict existed as to Luckey because his

institution, Lindsey Wilson College, assisted Bradley’s administration in

establishing Paine’s football program, which Paine cited during the appeals

process as a major factor in Paine’s financial problems.170 However, the Court

finds that this argument presents little more than conjecture as to bias on

Luckey’s part. Paine has presented no evidence that Luckey was persuaded to

vote against Paine due to personal animus or bias, as opposed to basing his

decision upon the evidence. Furthermore, the Court finds it highly unlikely that

Luckey would have harbored bias or personal animus against Paine because it

blamed the creation of its football program for contributing to its financial

problems. At most, this constitutes speculation. Given the presumption of

regularity that the Southern Association is entitled to on this issue, the Court



          169
              St. Andrews Presbyterian Coll. v. S. Ass’n of Colls. & Schs., Inc.,
679 F. Supp. 2d 1320, 1333 (N.D. Ga. 2009) (“The Court finds that while there
are conflicting claims whether Dr. Laws had a conflict of interest, St. Andrews
has failed to show that the alleged conflict caused it any injury or otherwise
affect the accreditation process.”).
          170
                    Pl.’s Mot. for Partial Summ. J., at 13-14.

T:\ORDERS\16\The Paine College\msjtwt.wpd   -43-
finds that Paine has not established that a conflict existed. Furthermore, as

discussed above, even if this did present a conflict of interest, Paine has not

established that Luckey’s conflict caused it any injury. Therefore, this claim fails

as a matter of law.

                              iii. Non-Elected Appeals Committee Members

          Next, Paine argues that the Southern Association violated its procedures

when “Luthman improperly appointed two non-elected, cherry-picked

individuals to the Paine Appeals Committee.”171 The Appeals Procedures provide

that the Appeals Committee shall consist of 12 persons elected by the College

Delegate Assembly and who have served on the Board of Trustees.172 The

procedures further provide that the Appeals Committee should be made up of

eight chief executive officers, two faculty/academic personnel, and two public

members.173 A minimum of five members of the Appeals Committee constitutes

a quorum, and a decision is made by a majority vote.174 Importantly, the Chair

of the Board of Trustees fills vacancies on the Appeals Committee “which occur

during terms of office when it is necessary to obtain a quorum.”175



          171
                    Pl.’s Mot. for Partial Summ. J., at 14.
          172
                    Appeals Procedures § II(A).
          173
                    Id.
          174
                    Id.
          175
                    Id.

T:\ORDERS\16\The Paine College\msjtwt.wpd    -44-
          Here, Paine contends that the Southern Association violated this

provision of the Appeals Procedures by allowing Luthman to improperly appoint

two non-elected individuals to the Appeals Committee.176 According to Paine,

Luthman “cherry-picked” Dr. Harold T. Martin and Dr. W. Blaine Early to serve

on the Appeals Committee, even though she did not know yet whether or not

there would be a quorum.177 However, Paine has failed to provide evidence

supporting such an allegation. Nothing in the record indicates that Luthman

herself chose the two individuals to be appointed to the Appeals Committee.

Instead, the only evidence offered shows that Dr. Keenum, the Chair of the

Board, appointed these two individuals to establish a quorum, as the Appeals

Procedures require. In her deposition, Luthman testified that Early and Martin

were appointed to the Appeals Committee by the Chair, Keenum, to create a

quorum.178 Paine provides no evidence disputing Luthman’s testimony. Instead,

Paine argues that there is “no credible evidence” that Dr. Keenum actually made

the appointment of these members to fill a quorum instead of Luthman.179

However, Paine bears the burden of proving that the Southern Association

violated its due process rights. It must provide evidence that the Southern



          176
                    Pl.’s Mot. for Partial Summ. J., at 14.
          177
                    Id. at 14-15.
          178
                    Luthman Dep. at 172-73.
          179
                    Pl.’s Statement of Material Facts ¶ 91.

T:\ORDERS\16\The Paine College\msjtwt.wpd    -45-
Association appointed Appeals Committee members in a manner that violates

the Appeals Procedures, and that this violation resulted in prejudice. Paine does

not meet this burden. Luthman testified that Keenum, and not her, selected the

members for the Appeals Committee to establish a quroum.180 Paine has not

produced any evidence to the contrary. Since there is no evidence in the record

showing that the selection of Martin and Early was done in a manner that

violated the Appeals Procedures, this argument fails.

          Furthermore, Paine has not shown that the selection of Martin and Early

caused it any injury, even if Luthman did improperly choose them in violation

of the Appeals Procedures. In St. Andrews, the plaintiff argued that the Hearing

Officer in its appeal was improperly elected in violation of the Appeals

Procedures. The court rejected this argument, and noted that the college had

“not presented any evidence . . . that his service as a hearing officer caused

Plaintiff any injury.”181 Likewise, Paine has not shown that the appointment of

Martin and Early, even if improper, had any effect on the outcome of the appeal.


          180
              Paine also focuses on Luthman’s testimony concerning her email
communications with Keenum’s assistant memorializing the selection of Early
and Martin to the Board, which were not located during discovery. See Pl.’s
Statement of Material Facts ¶ 91. However, the absence of this evidence does
not prove that Luthman, as opposed to Keenum, selected Martin and Early for
the committee. Since Paine bears the burden of proof on its claim, it must
provide evidence showing that Luthman made these selections in violation of the
Appeals Procedures. The absence of these emails from the record does not
satisfy this burden.
          181
                    St. Andrews Presbyterian Coll. v. S. Ass’n of Colls. & Schs., Inc.,
679 F. Supp. 2d 1320, 1334 (N.D. Ga. 2009).

T:\ORDERS\16\The Paine College\msjtwt.wpd   -46-
Paine makes three arguments for why Martin and Early’s appointment affected

the outcome. First, it argues that, without Martin and Early, there would not

have been a quorum.182 However, this argument is circular. The reason Martin

and Early were appointed was because there was no quorum. The Appeals

Procedures require the Chair of the Board to fill vacancies to establish a

quorum. This could not be prejudicial. Paine next argues that Luthman

intentionally recommended Martin and Early because they would be a resource

on financial and accounting issues.183 However, the fact that Early and Martin

may have had financial backgrounds does not establish that Paine was injured

by their selection to the committee. Finally, Paine argues that Early “insisted”

on adding a line to the Appeals Committee decision stating that even if the

audited financial information had been considered, it would not have changed

the committee’s decision.184 However, in his deposition, Early merely stated that

he advocated including a sentence in their decision letter stating that, even if

the audited statements had been considered, it would not have changed their

decision.185 This only shows that Early advocated including the reasoning in the

letter. It does not show that he was singlehandedly behind the committee’s



          182
                    Pl.’s Reply Br., at 14.
          183
                    Id.
          184
                    Id.
          185
                    Early Dep. at 108-09.

T:\ORDERS\16\The Paine College\msjtwt.wpd     -47-
finding that the audited financial statements would not have made a difference,

even if considered. Therefore, the Southern Association is entitled to summary

judgment as to this issue.

                              iv. Exclusion of Evidence and Failure to Follow Deadlines

          Next, Paine argues that the Southern Association violated the Appeals

Procedures by excluding Paine’s audited Fiscal Year 2016 financial statements

from the evidence considered during the appeal.186 Both parties move for

summary judgment as to this issue.187 The Southern Association set a deadline

of August 8, 2016 for Paine to submit its brief. However, the audit of Paine’s

financial statements for Fiscal Year 2016 was not yet complete by this time, and

Paine instead attached its unaudited financial statements for that year to its

brief and stated that it would supplement the brief with the audited statements.

On August 12, 2016, Cynthia Escamilla, the Hearing Officer, granted the

Southern Association’s request and ruled that Paine could not supplement its

brief with the audited financial statements.188 Paine now argues that the

exclusion of this evidence violated the Southern Association’s rules. However,

it does not identify a particular rule that Escamilla’s ruling violated. In fact, the

Appeals Procedures state that the Hearing Officer is “responsible for ruling on



          186
                    Pl.’s Mot. for Partial Summ. J., at 16.
          187
                    See id. at 16-17; Def.’s Mot. for Summ. J., at 15.
          188
                    Pl.’s Statement of Material Facts ¶ 117.

T:\ORDERS\16\The Paine College\msjtwt.wpd      -48-
all procedural questions” prior to, during, and following the hearing and that she

“presides over the hearing, including . . . ruling on the admissibility of

evidence.”189 Thus, the Court concludes that Paine has not satisfied its burden

in showing that this decision violated the Appeals Procedures.

          And, even if the exclusion of these audited financial statements did

violate the Appeals Procedures, Paine has again failed to show that such a

violation caused it injury. Paine’s audited Fiscal Year 2016 financial statements

were largely identical to the unaudited Fiscal Year 2016 financial statements

that Paine submitted to the Appeals Committee.190 During the appeals hearing,

Paine’s counsel admitted to the Appeals Committee that the audited financial

statements did not differ from the unaudited statements that were submitted.191

And, notwithstanding the rule that it only consider verifiable new financial

information, the Appeals Committee found that, even if the unaudited financial

statements for Fiscal Year 2016 had been verifiable, they still would not provide

material information that demonstrated financial stability.192 Paine does not

dispute these facts.193 Thus, even if Paine had been able to submit the audited


          189
                    Appeals Procedures § III(B)(4).
          190
                    Def.’s Statement of Material Facts ¶ 146.
          191
                    Id. ¶ 147.
          192
                    Id. ¶ 148.
          193
            In its reply brief, Paine contends that the Southern Association’s
counsel urged the Appeals Committee during the hearing to disregard the

T:\ORDERS\16\The Paine College\msjtwt.wpd   -49-
financial statements, this would not have changed the Appeals Committee’s

ultimate decision. Therefore, since Paine has failed to show that the exclusion

of this evidence caused it any harm, this argument lacks merit.194


unaudited financial statements, and that the Appeals Committee did in fact
disregard this evidence. Pl.’s Reply Br., at 13. However, Paine’s Statement of
Material Facts does not support this argument. There, Paine contends that the
Southern Association’s counsel argued that the unaudited financial statements
could not be relied upon. Pl.’s Statement of Material Facts ¶ 150. It then
asserted that Escamilla, the Hearing Officer, refused to reconsider her decision
to exclude the audited statements. Id. ¶¶ 151-52. Paine then contends that the
Southern Association’s counsel argued that the audited statements were not in
front of the committee, but even if they were, they would not change the result
of the appeal. Id. ¶ 153. However, these facts, even if true, do not dispute the
fact that the Appeals Committee assumed that the unaudited financial
statements were verifiable, and still concluded that Paine should be removed
from membership. Paine has conceded this fact. Therefore, even if the Southern
Association’s counsel highlighted the absence of the audited statements, this did
not prejudice Paine.
          194
              In its Brief as Amicus Curiae in Support of Paine’s Motion for
Partial Summary Judgment [Doc. 103], the United Negro College Fund
(“UNCF”) emphasizes the purportedly harsh and disparate impact that certain
Department of Education policies had on historically black colleges and
universities, such as Paine, from 2011 to 2014. See [Doc. 103] at 6-10. UNCF
argues that, in light of these “extenuating and temporary circumstances,” the
failure of the Appeals Committee to consider Paine’s audited financial
statements “compounded” the arbitrary and unreasonable nature of the
Southern Association’s decision. Id. at 14. However, the Court’s review is
limited. The Court cannot second guess the weight that the Southern
Association put on different criteria, such as the impact of federal policy, in
deciding that Paine was not in compliance with the financial requirements of the
Principles. Instead, the Court can only consider whether the Southern
Association’s decision was arbitrary and unreasonable or an abuse of discretion,
and whether the decision was based on substantial evidence. As discussed
above, the Hearing Officer’s decision to exclude the Fiscal Year 2016 audited
financial statements did not contravene the Appeals Procedures, and even if it
did, such an error did not constitute a due process violation because the Appeals
Committee nonetheless concluded that such information would not have
changed its ultimate decision. Therefore, even despite the blame that these

T:\ORDERS\16\The Paine College\msjtwt.wpd   -50-
          Paine also argues that the Southern Association “incorrectly told Paine

that its brief was due on August 8, 2016, more than a month prior to the

September 12, 2016 appeals hearing.”195 According to Paine, this prejudiced it

because the audit of its financial statements was not yet completed by this

point.196 However, the Court similarly finds this argument unpersuasive. First,

the deadline imposed by the Southern Association was reasonable. The Appeals

Procedures provide that an institution must submit its brief “[a]t least 14 days

before the date of the appeals hearing.”197 However, the Appeals Procedures also

state that an appeals hearing for an action taken in June, such as this action,

shall occur on the Monday, Tuesday, or Wednesday of the third week of

August.198 Thus, the hearing should have taken place between August 15-17,

2016, with the brief being due two weeks before that date. However, Paine

requested that the appeals hearing be postponed until September 12, 2016, and

the Southern Association granted this request.199 Paine did not request an

extension of the briefing deadline, but the Southern Association nonetheless



Department of Education policies may deserve for Paine’s trouble, Paine has not
established the necessary elements of a common law due process claim.
          195
                    Pl.’s Mot. for Partial Summ. J., at 16-17.
          196
                    Id. at 19.
          197
                    Appeals Procedures § IV(E).
          198
                    Id. § IV(D).
          199
                    Def.’s Statement of Material Facts ¶ 104.

T:\ORDERS\16\The Paine College\msjtwt.wpd   -51-
extended the deadline to August 8.200 The Court finds that it was reasonable for

the Southern Association to postpone the appeals hearing without extending the

deadline for submission of Paine’s brief. The twenty-five day period that Paine

had to submit its brief after receiving the administrative record was longer than

almost all institutions receive to file an appeals brief. Nothing in the rules

requires the briefing deadline to be extended if an appeals hearing is continued.

Furthermore, had the Southern Association not granted postponement of the

hearing, Paine’s brief would have been due, at the latest, in the first week of

August. Just because the Southern Association decided to move the hearing

date, at Paine’s request, does not mean that it should also get a longer period of

time to submit a brief. Nothing in the Appeals Procedures prohibits the

Southern Association from continuing the date of an appeals hearing while

maintaining the same schedule for briefing. Since this interpretation of the rules

is reasonable, the Court defers to the Southern Association’s interpretation of

its own rules.

          Furthermore, even if the Southern Association did violate the Appeals

Procedures by requiring submission of Paine’s brief on August 8, 2016, Paine

cannot show that this violation injured Paine. As noted above, the Appeals

Committee concluded that even if it did consider the audited financial

statements, those documents would not have altered its ultimate decision



          200
                    Id. ¶ 105.

T:\ORDERS\16\The Paine College\msjtwt.wpd   -52-
concerning Paine’s appeal. Therefore, even if the Southern Association had

allowed Paine to submit a brief at a later point in time that included the audited

financial statements, this would not have affected the outcome of its appeal. For

this reason, the Court finds this argument similarly unavailing.

                              v. Ex Parte Communications

          Next, Paine argues that the Southern Association violated the Appeals

Procedures by allowing repeated, “secret” ex parte contacts between Carol

Luthman and members of the Appeals Committee.201 Paine asserts that

Luthman engaged in a number of ex parte contacts with the Hearing Officer,

members of the Appeals Committee, and the Southern Association’s attorney,

including: (1) ex parte emails with the Hearing Officer concerning responding

to an email from an attorney for Paine, (2) an ex parte conference call with the

Chair of the Appeals Committee about an appeals handbook, and (3) a meeting

with the Hearing Officer and Chair of the Appeals Committee in the hotel

restaurant on the evening of September 11, 2016, the night before the hearing.202

According to Paine, this violated its due process rights and “taint[ed] the appeal

process.”203


          201
                    Pl.’s Mot. for Partial Summ. J., at 17-19.
          202
                    Id. at 18-19. Additionally, Paine contends that Luthman
participated in a meeting with the Southern Association’s attorney, Mr. McKee,
and the Southern Association’s witnesses immediately prior to meeting with
Martin and Escamilla at the hotel restaurant. See id. at 19.
          203
                    Id.

T:\ORDERS\16\The Paine College\msjtwt.wpd    -53-
          However, these contacts were not improper under the Southern

Association’s rules and procedures.             Nothing in the Appeals Procedures

precludes the day-to-day operations staff of the Southern Association, such as

Luthman, from assisting in the logistics of the appeals process and being in

contact with the members of the Appeals Committee. In fact, concluding

otherwise would make the appeals process unworkable. Luthman testified in her

deposition that the Southern Association appeals are very “episodic” and that

a hearing officer or member of the Appeals Committee may only experience one

or two appeals during their service.204 Due to this inexperience, Luthman often

communicated with the Hearing Officer and Appeals Committee Chair

concerning the process.205 Otherwise, the Hearing Officer and Chair would lack

guidance in the logistics of the appeal.

          In fact, Luthman testified that the Southern Association changed the

Appeals Procedures in the 1990s because, in the past, the Southern Association’s

legal counsel worked with the Hearing Officer and Appeals Committee on the

logistics of the appeals while also representing the Southern Association in the

same appeal, which she considered to be “unfair.”206 She further testified that

the current rules allow the Southern Association and the institution to each



          204
                    Luthman Dep. at 61-62.
          205
                    Id.
          206
                    Id. at 61.

T:\ORDERS\16\The Paine College\msjtwt.wpd    -54-
have their own legal representation, while the individual in her position worked

with the administration to ensure the logistics and processes worked out.207 It

is not improper under the rules for the Southern Association staff member

organizing an appeal to have pre-hearing contacts with the Hearing Officer and

Chair of the Appeals Committee. Other courts have similarly concluded that it

is appropriate for the staff of an accreditation organization to work with an

appeals committee on procedural issues.208

          Furthermore, “these allegations do not even hint at the existence of

prejudicial error that would be needed to justify relief.”209 Paine has provided no

evidence that these contacts had an effect on any of the decisionmakers on the

Appeals Committee. Even if the contacts were improper, which they were not,

Paine was not prejudiced by them. “A mistake that has no bearing on the

ultimate decision or causes no prejudice shall not be the basis for reversing an

agency’s determination.”210 Paine has failed to produce evidence that any of the

members of the Appeals Committee, including Escamilla, the Hearing Officer,

and Martin, the Chair, were biased as a result of contacts with Luthman, even



          207
                    Id. at 62.
          208
                    Med. Inst. of Minn. v. Nat’l Ass’n of Trade and Tech. Schs., 817
F.2d 1310, 1314 (8th Cir. 1987).
          209
                    Thomas M. Cooley Law Sch. v. Am. Bar Ass’n, 459 F.3d 705, 716
(6th Cir. 2006) (internal quotations omitted).
          210
                    Id. (internal quotations and alterations omitted).

T:\ORDERS\16\The Paine College\msjtwt.wpd   -55-
assuming those contacts were improper.211 Nothing in the record indicates that

Luthman’s discussions had an adverse effect on Paine’s appeal, that Luthman

discussed the merits of the appeal, or that Luthman was biased against Paine.

In fact, in each of these alleged ex parte contacts, Luthman was merely

discussing the procedural aspects of conducting an appeal such as this, a role

which Luthman indicates is entirely necessary for an effective and efficient

appeals process to occur. Therefore, the Court finds this unpersuasive.

                              vi. Wrong standard

          Next, Paine argues that the Southern Association violated its own

procedures by instructing the Appeals Committee to apply the wrong standard

for remanding the case back to the C&R Committee.212 The Appeals Procedures

provide that an institution removed from accreditation for financial reasons may

gain a remand “if it presents new and verifiable financial information that has

become available since the adverse action was taken and that is material to the

reason for the Board’s decision.”213 Paine asserts that the Hearing Officer

instructed the Appeals Committee that the standard was whether Paine had




          211
             See Med. Inst. of Minn., 817 F.2d at 1314 (“MIM’s improper
‘prepping’ argument is without merit because MIM has produced no evidence
that the appeals panel was biased by any discussions it may have had with
NATTS’ counsel.”).
          212
                    Pl.’s Mot. for Partial Summ. J., at 19.
          213
                    Appeals Procedures § V(B)(2).

T:\ORDERS\16\The Paine College\msjtwt.wpd     -56-
presented verified evidence in the form of an audit.214 According to Paine, this

was incorrect because the Appeals Procedures instruct that a case should be

remanded if the institution presents new, material financial information that

is capable of being verified, not information that is verified.215 The Southern

Association argues in response that “verifiable” financial information means

information that is capable of being verified by the Appeals Committee at the

time of submission.216 It also argues that its interpretation is reasonable and

entitled to deference.217

          The Court agrees that the Southern Association’s interpretation is

reasonable          and      entitled       to   deference.   The   “[Southern   Association’s]

interpretation of its requirements for financial stability and a sound financial

base is entitled to deference.”218 The Court agrees that it is reasonable for the

Southern Association to interpret the term “verifiable” to mean capable of being

verified by the committee at the time of submission. In fact, it is more



          214
                    Pl.’s Mot. for Partial Summ. J., at 20.
          215
                    Id. at 19.
          216
                    Def.’s Br. in Opp’n to Pl.’s Mot. for Partial Summ. J., at 22.
          217
                    Id.

            St. Andrews Presbyterian Coll. v. S. Ass’n of Colls. & Schs., Inc.,
          218

679 F. Supp. 2d 1320, 1334 (N.D. Ga. 2009); see also Thomas M. Cooley Law
Sch. v. Am. Bar Ass’n, 459 F.3d 705, 714 (6th Cir. 2006) (“While Cooley's
proposed interpretation of Rule 13 is perhaps plausible, the ABA's reading is not
clearly erroneous and in fact is more logical.”).

T:\ORDERS\16\The Paine College\msjtwt.wpd            -57-
reasonable than Paine’s purported standard. Paine’s interpretation is erroneous

because almost any information could be considered “capable of being verified.”

Thus, the phrase “verifiable” would become meaningless as a standard. Paine

argues that an accreditation organization’s interpretation of its own regulations,

like an administrative agency’s, is not entitled to deference if it is plainly

erroneous or inconsistent with the regulation.219 However, Paine has not shown

that the Southern Association’s interpretation is plainly erroneous. In fact, the

Southern Association’s interpretation is more reasonable than Paine’s proffered

interpretation. Therefore, the Southern Association’s interpretation of this

standard is entitled to deference.

          And, even if the Appeals Committee did articulate the incorrect standard,

Paine has failed to show that this had an adverse impact on the appeal. As

discussed above, Paine admits that the unaudited and audited financial

statements for Fiscal Year 2016 are largely identical. The Appeals Committee,

when deliberating over this case, decided that even if the unaudited financial

statements were verified, its ultimate decision would not have changed because

this information would not have demonstrated a material change in Paine’s

financial status. Therefore, since Paine has not established that it suffered an

injury due to this alleged error, the Southern Association is entitled to summary

judgment as to this claim.



          219
                    Pl.’s Reply Br., at 3.

T:\ORDERS\16\The Paine College\msjtwt.wpd    -58-
                              vii. Luthman’s Role in the Appeal

          Finally, Paine argues that Luthman played an improper role in the

appeals process, and that this violated the Southern Association’s Appeals

Procedures.220 According to Paine, Luthman, who was a Southern Association

staff member representing the Southern Association’s “organizational interests”

and who was “intimately involved in the loss of Paine’s accreditation,” played an

improper and influential role in the appeals process.221 Paine argues, among

other things, that Luthman: was not neutral; that she was involved in the

underlying meetings of the Board of Trustees, Executive Council, and C&R

Committee; that she demonstrated her “support” for the Southern Association

by getting into a verbal dispute outside of the appeals hearing meeting; and that

she thanked the Southern Association’s witnesses after the appeal for

representing the interests of the Southern Association.222

          However, the Court concludes that Luthman’s role in the appeal did not

violate Paine’s due process rights. First, as discussed above, Luthman’s role in

preparing the Appeals Committee Chair and Hearing Officer was consistent

with prior Southern Association practices and was necessary for an efficient and

effective appeals process. Furthermore, as discussed above with regard to ex



          220
                    Pl.’s Mot. for Partial Summ. J., at 20-21.
          221
                    Id.
          222
                    Id.

T:\ORDERS\16\The Paine College\msjtwt.wpd      -59-
parte communications, there was no evidence that the Appeals Committee was

biased by any contacts it had with Luthman.223 In fact, there is no evidence that

Luthman discussed anything besides the procedures, rules, and logistics of an

appeal. As Luthman explained, this was necessary because the Appeals

Committee Chair and Hearing Officer had very little experience with the

appeals process.224 “An administrative decisionmaker is entitled to a

presumption of honesty and integrity.”225 “An unfavorable impression of an

applicant on the part of the accreditation agency is . . . not bias.” Paine has

failed to overcome this presumption of honesty and integrity. Paine’s

accusations of bias or animus on the part of Luthman are not based on evidence

and instead constitute conjecture.



          223
                    Med. Inst. of Minn. v. Nat’l Ass’n of Trade & Tech. Schs., 817 F.2d
1310, 1314 (8th Cir. 1987) (“MIM’s improper ‘prepping’ argument is without
merit because MIM has produced no evidence that the appeals panel was biased
by any discussions it may have had with NATTS' counsel.”). In fact, the
Southern Association is in a stronger position here than the organization in
Medical Institute of Minnesota. In Medical Institute of Minnesota, the
accrediting agency’s legal counsel engaged in preparations with the appeals
panel. See id. In contrast, Luthman was not the Southern Association’s counsel
representing it in the appeal, but instead was merely a Southern Association
staff member who was handling the logistics of the appeal. In fact, the Southern
Association changed its rules in the 1990s to prevent its legal counsel from
engaging in this preparation role. Luthman Dep. at 61-62. If prepping by an
accreditor’s legal counsel does not violate due process, then surely the same
prepping by a staff member certainly does not either.
          224
                    Luthman Dep. at 61-62.
          225
                    Prof’l Massage Training Ctr. v. Accreditation All. of Career Schs.
& Colls., 781 F.3d 161, 178 (4th Cir. 2015).

T:\ORDERS\16\The Paine College\msjtwt.wpd    -60-
          Paine argues that, while courts normally presume that an administrative

agency’s decisions are not motivated by bias, Luthman has exhibited “a pattern

of biased conduct” or a pattern of conduct that gives rise to a strong inference

of bias.226 However, Paine fails to articulate what exactly this pattern of biased

conduct is. Paine points to Luthman’s purported ex parte preparation sessions

with the Hearing Officer and Appeals Committee Chair and Luthman’s role in

coordinating the appeals process. However, it has not demonstrated any sort of

animus or bias against Paine by Luthman. Instead, Paine relies upon mere

speculation that Luthman acted in a way that was motivated by bias against it.

This is not enough to overcome the Court’s presumption that the Southern

Association and Luthman acted without bias.

          Furthermore, even if Luthman’s role in Paine’s appeal was improper and

did violate the Appeals Procedures, Paine has failed to show that it was

prejudiced by this improper role. Paine argues that Luthman “maneuvered

behind the scenes to prejudice Paine’s chances of prevailing in the appeal” by not

providing Paine with the complete administrative record, by having privileged

communications with the Southern Association’s attorney, by selecting a hearing

officer from two potential candidates, and more.227 However, Paine has not

articulated how this impacted the ultimate decision by the Appeals Committee



          226
                    Pl.’s Reply Br., at 9.
          227
                    Pl.’s Mot. for Partial Summ. J., at 21-22.

T:\ORDERS\16\The Paine College\msjtwt.wpd    -61-
to uphold the removal decision, and many of these contentions were rejected in

the discussion above. Since Paine has failed to show that Luthman’s role in the

appeal had an actual, adverse impact on the adjudicative process, this claim

fails.

          C. Breach of Contract

          Finally, both Paine and the Southern Association move for summary

judgment as to Paine’s breach of contract claim. Paine argues that the

Principles, the Southern Association’s procedures and policies, and the Appeals

Procedures constitute a contract between Paine and the Southern Association

because the College Delegate Assembly, including a representative from Paine,

approved these policies.228 According to Paine, the Southern Association

breached this “contract,” and it is entitled to summary judgment. In contrast,

the Southern Association argues that Paine’s breach of contract claim is “legally

foreclosed” because the Higher Education Act provides exclusive federal

jurisdiction for cases involving accreditation decisions.229 The Court agrees that

this breach of contract claim fails as a matter of law.

          “Congress did not specify a source of law for these suits, but it is hard to

see how state law could govern when federal jurisdiction is exclusive.”230 “[I]t is


          228
                    Pl.’s Mot. for Partial Summ. J., at 24.
          229
                    Def.’s Mot. for Summ. J., at 10-11.
          230
              Chicago School of Automatic Transmissions, Inc. v. Accreditation
All. of Career Schs. & Colls., 44 F.3d 447, 449 (7th Cir. 1994).

T:\ORDERS\16\The Paine College\msjtwt.wpd    -62-
all but impossible to see how federal courts could apply state law to the actions

of accrediting agencies when state courts have been silenced by the provision for

exclusive jurisdiction.”231                 Indeed, contract law is not a good fit for these

disputes. “[A]ccrediting bodies are not engaged in commercial transactions for

which state-law contract principles are natural matches.”232 “The ‘contract’ the

School wants to enforce is not a bargained-for exchange but a set of rules

developed by an entity with many of the attributes of an administrative

agency.”233 Accreditation agencies can also adopt and change their rules

unilaterally, showing that these rules are not akin to the terms of a contract.

Furthermore, accrediting agencies such as the Southern Association are acting

as proxies for the Department of Education, which has delegated this important

public function.234 Because of this, these organizations have many of the

attributes of an administrative agency. If a federal agency made these

accreditation decisions, there would be no question that the Administrative

Procedure Act would govern judicial review, and “the court would inquire

whether the agency's decision was ‘arbitrary, capricious, an abuse of discretion,

or otherwise not in accordance with law’ or reached ‘without observance of



          231
                    Id.
          232
                    Id.
          233
                    Id.
          234
                    Id.

T:\ORDERS\16\The Paine College\msjtwt.wpd           -63-
procedure required by law.’”235 Thus, federal administrative law, and not state

contract law, provides the best fit for these claims.236 Because of this, the Court

finds that Paine’s breach of contract claim fails as a matter of law.237

                                            IV. Conclusion

          For the reasons stated above, the Defendant The Southern Association of

Colleges and Schools Commission on Colleges, Inc.’s Motion for Summary

Judgment [Doc. 70] is GRANTED, and the Plaintiff The Paine College’s Motion

for Partial Summary Judgment [Doc. 71] is DENIED.




          235
                    Id. (quoting 5 U.S.C. § 706(2)(A),(D)).
          236
              Additionally, Paine’s breach of contract claim would involve
essentially the same question as Paine’s common law due process claims. Under
Paine’s breach of contract theory, the question of whether the Southern
Association breached its purported contract with the Plaintiff would entail the
same analysis of whether it followed its procedures.
          237
              Furthermore, in its Brief in Opposition to the Southern
Association’s Motion for Summary Judgment, Paine argues that the Southern
Association’s claim for attorneys’ fees should be considered preempted if the
Court rules that Paine’s breach of contract claim is preempted. See Pl.’s Br. in
Opp’n to Def.’s Mot. for Summ. J., at 21. In Count VI of the Complaint, Paine
seeks a declaratory judgment that the Southern Association’s fee-shifting
provision is unenforceable. However, neither party moves for summary
judgment on this issue. Paine does not move for summary judgment as to this
issue in its Motion for Partial Summary Judgment, and the Southern
Association also does not move for summary judgment as to this issue in its
Motion for Summary Judgment. Therefore, the Court declines to address the
issue of attorneys’ fees.

T:\ORDERS\16\The Paine College\msjtwt.wpd        -64-
          SO ORDERED, this 11 day of October, 2018.



                                            /s/Thomas W. Thrash
                                            THOMAS W. THRASH, JR.
                                            United States District Judge




T:\ORDERS\16\The Paine College\msjtwt.wpd       -65-
